      Case: 3:17-cv-00549-wmc Document #: 59 Filed: 12/10/20 Page 1 of 23




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

JOSEPH BROWN, LOUIS WEISBERG,
and STEPHANIE LOSSE,

                             Plaintiffs,                           OPINION AND ORDER
       v.
                                                                        17-cv-549-wmc
JEFFREY L. KEMP, CHARLES SIMONO,
MARK FRUEHAUF, ANGELINE E. WINTON,
KIMBERLY LAWTON, KELLY McKNIGHT,
MARTHA MILANOWSKI, WILLIAM NORINE,
ANGELA L. BERANEK, BRUCE R. POQUETTE,
MATTHEW TINGSTAD, MICHAEL NIESKES,
SCOTT K. WALKER, BRAD D. SCHIMEL,
CATHY L. STEPP and TODD A. SCHALLER, all
sued in their official capacities,

                             Defendants.


       Plaintiffs Joseph Brown, Louis Weisberg, and Stephanie Losse challenge the

constitutionality of an amendment to Wisconsin Statute § 29.083, which prohibits a

person from interfering with or attempting to interfere with “activity associated with lawful

hunting, fishing or trapping.” More specifically, plaintiffs claim that after being amended

in 2015 to include two or more acts of maintaining a “visual proximity” to, “approaching,”

or creating visual or audio of someone engaged in those activities, this prohibition is now

overbroad, vague and chills lawful expression in violation of the First Amendment. Before

the court are the parties’ cross motions for summary judgment. (Defs.’ Mot. (dkt. #19);

Pls.’ Mot. (dkt. #30).) For the reasons that follow, the court will grant defendants’ motion

for summary judgment, finding that: (1) plaintiffs lack standing to bring an as-applied

challenge; and (2) plaintiffs’ facial challenges fail as a matter of law.
         Case: 3:17-cv-00549-wmc Document #: 59 Filed: 12/10/20 Page 2 of 23




                                      UNDISPUTED FACTS1

      A. The Parties

          Plaintiffs Joseph Brown, Louis Weisberg and Stephanie Losse are Wisconsin

residents who have monitored and wish to continue monitoring Wisconsin hunting activity

through visual observation, as well as photographic and video documentation. Moreover,

plaintiffs plan to use information and imagery gathered in this way to educate the public

about the nature of hunting in Wisconsin, particularly wolf hunting.

          Plaintiff Joseph Brown is an Assistant Professor at Marquette University in

Milwaukee, Wisconsin, who creates documentary films, including films that discuss the

pros and cons of Wisconsin wolf hunting. Some of Brown’s work is done in affiliation with

“Wolf Patrol,” an organization that seeks to monitor compliance with hunting and

trapping laws and to document hunting activity for public dissemination. Plaintiff Louis

Weisberg is the Publisher and Editor-in-Chief of the Wisconsin Gazette, a newspaper based

in Milwaukee. Through his work at the Gazette, Mr. Weisberg has published articles about

hunting in Wisconsin, as well as advocated on behalf of the wolf population. To gather

information for his publications, Weisberg sends individuals to hunting grounds to observe

and take photographs. Finally, plaintiff Stephanie Losse is an environmental and animal

rights advocate who volunteers with Wolf Patrol.

          Defendants are or were employees of the state of Wisconsin, all sued in their official

capacity, including District Attorneys Jeffrey L. Kemp (Polk County), Charles Simono




1
    Unless otherwise noted, the court finds the following facts material and undisputed.


                                                  2
      Case: 3:17-cv-00549-wmc Document #: 59 Filed: 12/10/20 Page 3 of 23




(Forest County), Mark Fruehauf (Douglas County), Angeline E. Winton (Washburn

County), Kimberly Lawton (Bayfield County), Kelly McKnight (Ashland County), Martha

Milanowski (Vilas County), William Norine (Burnett County), Angela L. Beranek (Barron

County), Bruce R. Poquette (Sawyer County), Matthew Tingstad (Iron County), and

Michael E. Nieskes (St. Croix County). The other defendants are former Wisconsin

officials: then Governor Scott K. Walker, then Attorney General Brad D. Schimel, then

Wisconsin Department of Natural Resources (“DNR”) Secretary Cathy L. Stepp and then

DNR Chief Warden Todd A. Schaller.



   B. Statutory History

       In 1990, the Wisconsin legislature enacted Wisconsin Statute § 29.223 (1989-90)

(later renumbered as § 29.083) in response to ongoing conflicts between non-tribal

individuals attempting to prevent members of the Chippewa tribes of Wisconsin from

exercising their treaty rights to hunt and fish. (Defs.’ PFOFs (dkt. #21) ¶¶ 28-30.) This

so-called “hunter harassment law” was intended to enable wardens to deal more effectively

with interference in lawful hunting or fishing activities. (Id. ¶¶ 31-32.) The original hunter

harassment law prohibited interference or attempted interference in “lawful hunting,

fishing or trapping with the intent to prevent the taking of a wild animal” by directly

harassing animals, impeding or obstructing persons engaged in lawful hunting, fishing, or

trapping (or associated activities), or disturbing property of persons engaged in the same.

1989 Wisconsin Act 190 (1990); Wis. Stat. § 29.223(2)(a). The law created fines for

violations, but in addition to enforcement by DNR and other law enforcement officials,

the statute provided a civil action for injunctive relief and/or damages by a “person who is
                                              3
      Case: 3:17-cv-00549-wmc Document #: 59 Filed: 12/10/20 Page 4 of 23




adversely affected by, or who reasonably may be expected to be adversely affected by

conduct that in violation of sub. (2)(a).” 1989 Wisconsin Act 190 (1990); Wis. Stat. §

29.223(4)(a); Wis. Stat. § 29.99(11r)(a).

       In 1991, the state cited three individuals for interfering with Chippewa tribal

members’ spearfishing. (Defs.’ PFOFs (dkt. #21) ¶ 36.) In that case, State v. Bagley, 164

Wis. 2d 255, 474 N.W.2d 761 (Ct. App. 1991), the Wisconsin Court of Appeals rejected

the Bagley party’s claim that the hunter harassment law was unconstitutionally overbroad

and vague. The court construed the words “interfere,” “obstruct” and “impede” to mean

that the statute was limited to physical interference; it further held that this construction,

along with the affirmative defense of free speech, prevented the statute from reaching

protected speech. Bagley, 164 Wis. 2d at 263-65. The court also held that the statute was

not unconstitutionally vague because the defendants had notice of the prohibited conduct.

Id. at 265-66. Finally, the court explained that although what constituted preparatory acts

could not be precisely defined, it presented a question of fact because of the great variety

of acts that can be involved in preparation for hunting or fishing, “depending on the type

or manner of hunting or fishing involved.” Id. at 267.

       Since Bagley, the law has been applied regularly to conflicts between hunters,

between landowners and hunters, and between landowners and fisherman. (Defs.’ PFOFs

(dkt. #21) ¶ 42.) Common examples of interactions include individuals or groups “actively

trying to prevent another individual or group from taking game or fish,” landowners

“honking car horns, throwing rocks, or discharging firearms to prevent the taking of fish or

game, or to dissuade” people from hunting or fishing in the area, and non-hunters


                                              4
       Case: 3:17-cv-00549-wmc Document #: 59 Filed: 12/10/20 Page 5 of 23




destroying “lawfully placed bait.” (Id. ¶¶ 43-46.)

       After the state began permitting limited wolf hunting in 2012, advocates against

that hunting began “monitoring” hunters, including photographing, filming, and following

hunters, and blocking trails. On at least one occasion, wolf hunters were followed home

and photographs of their vehicles and license plates were posted online, resulting in threats

to the hunters and their property. (Id. ¶¶ 63-71.) These activities resulted in increased

confrontations between wolf hunters and “monitors,” as well as calls to law enforcement

asserting violations of the hunter harassment law. (Id. ¶¶ 73-75.) During one incident in

particular, in July 2015 wolf hunters in Polk County called the Sheriff’s Department to

report that plaintiff Losse and other individuals associated with the Wolf Patrol were

harassing hunters by filming and videotaping them. (Id. ¶ 77.) The Sheriff’s Department

informed the Wolf Patrol that they would be cited for their conduct, although no

individuals were ever actually cited or prosecuted related to the incident. (Id. ¶¶ 78-80.)

       In October 2015, the Wisconsin Legislature began reviewing proposed amendments

to bolster the hunter harassment law. 2 (Id. ¶ 82.) Modeled after an anti-stalking statute,

the main provision to be added (subsection 29.083(2)(a)7) prohibited “engaging in a series

of 2 or more acts . . . that are intended to impede or obstruct a person who is engaged in



2
  Plaintiffs highlight comments by legislators such as Representative Adam Jarchow. (Compl. (dkt.
#1) ¶¶ 111-13 (“With all the unnecessary ruckus [caused by groups like Wolf Patrol], an entire
day of hunting could be ruined by people that just don’t believe in what someone else is legally
doing”; and “If people would respect others’ rights, [this legislation] wouldn’t have to be [written].
However, there is a group of extremist anti-hunters out there who seem to enjoy making hunters’
lives miserable.”).) As proof that the law is not content and viewpoint neutral, plaintiffs rely on
the timing of the amendment relative to the Polk County incident. (Id. ¶¶ 114, 116-17.) However,
the comments by Rep. Jarchow and others are not enough to support their claim for the reasons
discussed below.

                                                  5
      Case: 3:17-cv-00549-wmc Document #: 59 Filed: 12/10/20 Page 6 of 23




lawful hunting, fishing, or trapping, or an activity associated with lawful hunting, fishing,

or trapping.” (Id. ¶ 84.) The specific prohibited acts include:

              a. Maintaining a visual or physical proximity to the person.

              b. Approaching or confronting the person.

              c. Photographing, videotaping, audiotaping, or through other
                 electronic means, monitoring or recording the activities of
                 the person. This subd. 7.c. applies regardless of where the
                 act occurs.

              d. Causing a person to engage in any of the acts described in
                 subd. 7.a. to c.

(Id.) The amendment further expanded the definition of “activity associated with lawful

hunting, fishing, or trapping” to include “scouting, target shooting, dog training, animal

baiting or feeding.” 2015 Wisconsin Act 346, Section 1 (2016). Finally, the amended

prohibitions include using a drone for the activities listed in 7.a. to c. (Id.) To address

concerns that the proposed amendment may prohibit activities not intended to interfere

with hunting activity, the Legislature also added a requirement of intent. (Id. ¶¶ 85-89.)

       Both the original and amended versions of § 29.083 also contain the following

affirmative defense:

              (3m) Affirmative defense. It is an affirmative defense to the
              prosecution for violation of this section if the defendant’s
              conduct is protected by his or her right to freedom of speech
              under the constitution of this state or of the United States.

Wis. Stat. § 29.083(3m). The amendment ultimately passed and became effective on April

4, 2016.




                                             6
        Case: 3:17-cv-00549-wmc Document #: 59 Filed: 12/10/20 Page 7 of 23




   C. Plaintiffs’ Alleged Injury

        As the publisher of the Wisconsin Gazette, plaintiff Weisberg avers that he fears

sending journalists into the field because the statute makes it a crime to “caus[e] a person

to engage in any of the acts described [in the statute].” (Weisberg Decl. (dkt. #35) ¶ 3

(citing Wis. Stat. § 29.083(2)(7.d)). Plaintiff Losse further avers that she was stopped by

hunters on public grounds, who accused her of harassment in violation of Wisconsin law.

Similarly, some hunters called law enforcement to the scene, who also advised that she was

violating a Wisconsin statute and would receive a citation, although she was never actually

issued one. Finally, plaintiff Brown is currently working on a feature film, which he intends

to screen on the film festival circuit when finished. To date, he has amassed over 300

hours of documentary footage of wolf, coyote, bear, and bobcat hunting activities in

Northern Wisconsin, but Brown avers that while he wishes to continue these activities, he

has refrained from doing so for fear of civil and criminal liability under the Statute.

        While filming with the Wolf Patrol from some distance away, Brown specifically

represents that hunters have become irate and approached his crew, demanding that they

turn over the footage. One hunter, presumably alluding to § 29.083, even told Professor

Brown that “You cannot legally videotape a hunt in Wisconsin.” (Brown Decl. (dkt. #33)

¶ 8.)   While filming and monitoring hunting activity, Brown and Losse both further

represent that they have been surrounded by groups of hunters who used their vehicles to

prevent them from passing through on a public road, waiting for law enforcement to arrive.

On one occasion, a responding local law enforcement officer -- not a state employee, and

even more specifically, not a DNR employee charged with enforcing § 29.083 -- questioned


                                              7
      Case: 3:17-cv-00549-wmc Document #: 59 Filed: 12/10/20 Page 8 of 23




Brown and Wolf Patrol volunteers for over an hour. On another occasion, on January 27,

2018, hunters confronted Brown and other Wolf Patrol volunteers on a public road,

barricaded them with their trucks, berated them, and threatened to beat them up and to

run them over. When officers from the Forest County Sheriff’s Department arrived, the

officers also seized Brown’s camera equipment and all his stored footage, including three

professional video cameras, a digital camera, his cellphone and two SD cards, and searched

these items. A search warrant, issued twelve days later by a state circuit court judge, even

cited a possible violation of § 29.093 as grounds for the search and seizure of Brown’s

equipment and footage.

       While his equipment has since been returned, Brown represents that he has yet to

receive his memory cards, although Forest County District Attorney Charles J. Simono

avers that his office (1) provided copies of the materials stored on the media cards to Brown

at the request of his attorneys and (2) advised the Sheriff’s Department that it could release

the original evidence to Brown after a decision was made not to prosecute him. (Simono

Decl. (dkt. #42) ¶¶ 9-11.) Brown further avers that the “specter of potential criminal

prosecution continues to hang over his head” (Brown Decl. (dkt. #3) ¶ 5), albeit not with

respect to the January 2018 event since, as defendants point out, D.A. Simono made the

decision not to prosecute Brown by August 2018. (Id. ¶ 11.) Indeed, to date, no plaintiff

has been arrested, cited, prosecuted or convicted under Wis. Stat. § 29.083 as amended in

April 2016; nor are plaintiffs aware of any other individual who has been arrested, cited,

prosecuted or convicted under the amended statute. In response to hunters seeking to

have law enforcement officers enforce the statute, as well as concerns raised by Wolf Patrol


                                              8
      Case: 3:17-cv-00549-wmc Document #: 59 Filed: 12/10/20 Page 9 of 23




members as to whether their filming or photographing hunters would violate the statute,

DNR officials have further informed both groups that simply filming or photographing

hunters would not violate the statute. Still, both Losse and Brown represent that they

have self-regulated their First Amendment activities for fear of civil or criminal liability

under the amended statute.

       Finally, on June 20, 2017, DNR officials met with District Attorneys and federal

and state law enforcement officers in Bayfield County to address the Wolf Patrol’s

concerns.    The meeting attendees reviewed videos taken by Wolf Patrol members

displaying their interactions with hunters. Those in attendance agreed that the conduct

of Wolf Patrol members in the videos did not constitute interference with hunting, fishing,

or trapping, and, therefore, did not violate § 29.083. Following the meeting, Wolf Patrol’s

founder Rob Cornado, who attended the meeting, stated in a video message that: “Our

concerns were answered. We got confirmation from all three agencies present that what

they’ve seen Wolf Patrol do is not illegal.” (Defs.’ PFOFs (dkt. #21) ¶ 103.) DNR

guidance further confirms that there must be intent to interfere.



                                        OPINION

       The parties filed cross motions for summary judgment with respect to plaintiffs’

three issues on standing to bring an as-applied challenge. The parties have also briefed

three facial challenges to § 29.083 regarding: (a) the role of the section’s First Amendment

affirmative defense; (b) facial overbreadth; and (c) vagueness. The court will address each

of these issues in turn.



                                             9
     Case: 3:17-cv-00549-wmc Document #: 59 Filed: 12/10/20 Page 10 of 23




I. Plaintiffs’ Standing to Assert an As-Applied Challenge

       The “irreducible constitutional minimum” of Article III standing requires the party

invoking federal jurisdiction to bear the burden of establishing three elements:

              First, the plaintiff must have suffered an injury-in-fact—an
              invasion of a legally protected interest which is (a) concrete
              and particularized and (b) actual or imminent, not conjectural
              or hypothetical. Second, there must be a causal connection
              between the injury and the conduct complained of—the injury
              has to be “fairly trace[able] to the challenged action of the
              defendant, and not the result of the independent action of
              some third party not before the court.” Third, it must be
              “likely,” as opposed to merely “speculative,” that the injury will
              be “redressed by a favorable decision.”

Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992). “The party invoking federal

jurisdiction bears the burden of establishing standing.” Susan B. Anthony List v. Driehaus,

573 U.S. 149, 158 (2014).

       Defendants argue that plaintiffs are unable to establish the first requirement for

standing -- the injury-in-fact -- given that § 29.083 has never been enforced against them.

As the United States Supreme Court acknowledged in Susan B. Anthony List, however, the

U.S. Constitution permits “pre-enforcement review under circumstances that render the

threatened enforcement sufficiently imminent.” Id. at 159. Still, in such circumstances,

the Court has required a plaintiff to demonstrate at least “‘[1] an intention to engage in a

course of conduct arguably affected with a constitutional interest, [2] proscribed by a

statute, and [3] there exists a credible threat of prosecution thereunder.’” Id. (quoting

Babbitt v. Farm Workers, 442 U.S. 289, 298 (1979)).

       As for the first of these pre-enforcement, standing requirements, plaintiffs have

sufficiently demonstrated their intent to engage in filmmaking, photographing and

                                             10
      Case: 3:17-cv-00549-wmc Document #: 59 Filed: 12/10/20 Page 11 of 23




newspaper reporting of hunting, in particular, wolf hunting. Furthermore, “[t]he act of

making an audio or audiovisual recording is necessarily included within the First

Amendment’s guarantee of speech and press rights as a corollary of the right to disseminate

the resulting recording.” Am. Civil Liberties Union of Ill. v. Alvarez, 679 F.3d 583, 595 (7th

Cir. 2012); see also Sorrell v. IMS Health Inc., 564 U.S. 552, 570 (2011) (“[T]he creation

and dissemination of information are speech within the meaning of the First

Amendment.”). (See also Defs.’ Reply (dkt. #50) (acknowledging that plaintiffs’ filming

and photography are covered by the First Amendment).) However, plaintiffs’ ability to

demonstrate standing falters at the second and third requirements for pre-enforcement

standing. Specifically, plaintiffs have not put forth evidence to demonstrate that their

conduct is “‘arguably . . . proscribed by [the] statute’ they wish to challenge,” nor that the

“threat of future enforcement . . . is substantial.” Susan B. Anthony List, 573 U.S. at 162,

164. A brief review of cases where the Supreme Court and the Seventh Circuit have found

standing to bring pre-enforcement challenges illustrates what is lacking in the record before

this court.

       For example, in Susan B. Anthony List, the Supreme Court considered whether a

“pro-life advocacy organization” had standing to bring a pre-enforcement challenge to an

Ohio statute that prohibits “certain ‘false statement[s]’ ‘during the course of any campaign

for nomination or election to public office or office of a political party.’” 573 U.S. at 152,

153. In finding that plaintiff’s intended conduct was “arguably . . . proscribed by [the]

statute,” the Court relied on the fact that: (1) an Ohio Election Commission panel had

already found probable cause to believe that the plaintiff violated the statute in accusing a


                                             11
      Case: 3:17-cv-00549-wmc Document #: 59 Filed: 12/10/20 Page 12 of 23




congressional candidate of supporting “taxpayer-funded abortion” by supporting the

Affordable Care Act; and (2) the organization intended to make similar statements about

other candidates in the future. Id. at 162. Moreover, to bolster its conclusion that the risk

of enforcement was “substantial,” the Court emphasized that the plaintiff had already been

the subject of a complaint (even though it was later dismissed), explaining “that past

enforcement against the same conduct is good evidence that the threat of enforcement is

not ‘chimerical.’” Id. at 164 (quoting Steffel v. Thompson, 415 U.S. 452, 459 (1974)).

       Similarly, in Steffel v. Thompson, 415 U.S. 452 (1974), the Supreme Court considered

whether the plaintiff had standing to challenge a Georgia criminal trespass law, where he

had already been threatened by the police with arrest for distributing anti-Vietnam War

handbills on the exterior sidewalk of a Georgia shopping center. In finding that the plaintiff

had standing to bring a pre-enforcement challenge, the Court relied on this express threat

and the fact that the plaintiff’s companion, who remained after being threatened with

arrest, had actually been arrested and arraigned on a charge of criminal trespass. Finally,

the parties in suit stipulated that if the plaintiff “returned and refused upon request to stop

handbilling, a warrant would be sworn out and he might [also] be arrested and charged

with a violation of the Georgia statute.” Id. at 456-57, 459.

       Likewise, in Babbit v. United Farm Workers National Union, 442 U.S. 289 (1979), the

Court concluded that a farmworkers’ union, its agent, a union supporter, and farmworkers

themselves had standing to challenge certain restrictions on consumer publicity in the

Arizona Agricultural Employment Relations Act, in part based on the fact that the union

planned on engaging consumers in its protests and “the State has not disavowed any


                                              12
      Case: 3:17-cv-00549-wmc Document #: 59 Filed: 12/10/20 Page 13 of 23




intention of invoking the criminal penalty provision against unions that commit unfair

labor practices.” Id. at 302. In contrast, the Court concluded that plaintiffs lacked standing

to challenge an “access provision” of the statute, because it was wholly “conjectural to

anticipate that access will be denied,” since it could “only hypothesize that such an event

will come to pass, and it is only on this basis that the constitutional claim could be

adjudicated at this time.” Id. at 303-04.

       More recently, in Center for Individual Freedom v. Madigan, 697 F.3d 464 (7th Cir.

2012), the Seventh Circuit found a nonprofit organization had standing to raise a pre-

enforcement challenge to an Illinois campaign finance disclosure requirement based on its

“objectively well-founded” fear of prosecution. Specifically, the court emphasized that the

Illinois Attorney General and members of the Board of Elections have “not denied that the

Center’s past out-of-state ‘issue ads’ could qualify as electioneering communications under

the Illinois disclosure laws,” and “there is a sufficiently realistic possibility that the

[organization] would be subject to Article 9’s registration and reporting requirements if it

engaged in the type of political advocacy it often does and wishes to in Illinois.” Id. at 474-

75. In so holding, the Seventh Circuit contrasted the case with an earlier Seventh Circuit

decision from 1998, in which it held that Wisconsin Right to Life, Inc., lacked standing to

pursue a pre-enforcement challenge to Wisconsin’s political committee registration

requirements. See Wisconsin Right to Life, Inc. v. Paradise, 138 F.3d 1183 (7th Cir. 1998)

       In this case, the facts align more closely to the speculative enforcement of the access

provision before the Supreme Court in Babbit and the registration requirement before the

Seventh Circuit in Wisconsin Right to Life than to the other examples discussed above in


                                              13
      Case: 3:17-cv-00549-wmc Document #: 59 Filed: 12/10/20 Page 14 of 23




which both courts found affirmatively expressions of defendant’s intent to enforce or

refusal to disavow enforcement and substantial likelihood of the plaintiff committing the

prohibited act. In holding that the plaintiffs lacked a sufficiently well-founded fear of being

subject to the registration regulation in particular, the Seventh Circuit relied on successive

advisory opinions issued by the Wisconsin Attorney General and regulations promulgated

by the state election board that had already clarified the scope of the statute’s application

by establishing that the definition of “political committee” did not apply to groups like the

plaintiff.   Id. at 1185.   The court acknowledged that plaintiff may have “genuine

apprehension about what lies ahead,” but characterized the lawsuit as an attempt “to

resolve a controversy that has not yet arisen and may never arise.” Id. at 1187-88. So,

too, in Babbit, the Supreme Court was presented with no evidence that the plaintiff would

be denied access, nor even that Arizona refused to say either way.

       Here, DNR officials, District Attorneys and both federal and state law enforcement

agreed the conduct that produced the Wolf Patrol videos did not constitute interference

with hunting, fishing, or trapping and, therefore, did not violate § 29.083. Moreover,

following his participation in a public meeting to address all sides’ concerns, Wolf Patrol’s

founder Rob Cornado stated in a video message that: “Our concerns were answered. We

got confirmation from all three agencies present that what they’ve seen Wolf Patrol do is

not illegal.” (Defs.’ PFOFs (dkt. #21) ¶ 103.) Finally, subsequent DNR guidance confirmed

that there must be an actual intent to interfere in hunting, fishing and trapping order to

violate the statute, and plaintiffs have never indicated in word or action that they have

such an intent. Rather, their expressed intent is to document those very activities.


                                              14
      Case: 3:17-cv-00549-wmc Document #: 59 Filed: 12/10/20 Page 15 of 23




       Still, plaintiffs persist that the government assurances of non-enforcement do not

defeat their standing, even in the face of contrary legal authority. Indeed, even the cases

plaintiffs argue support their standing are distinguishable because the statutes expressly

prohibited plaintiff’s conduct at issue and the threat of prosecution was, at the very least,

“latent in the existence of the statute.” Majors v. Abell, 317 F.3d 719, 721 (7th Cir. 2003);

see also Italian Colors Rest. v. Becerra, 878 F.3d 1165, 1168 (9th Cir. 2018) (direct threat of

prosecution not required where statute expressly covered the subject conduct and “the

threat is latent in the existence of the statute”); United States v. Stevens, 559 U.S. 460, 480

(2010) (refusing to “uphold an unconstitutional statute merely because the Government

promise[s] to use it responsibly” where conviction for displaying dogfighting clearly fell

within the depiction of “wound[ing]” prohibited by the statutes); Hatchett v. Barland, 816

F. Supp. 2d 583, 592 (E.D. Wis. 2011) (relying in part of the threat to prosecution being

“latent in the existence of the statute” to find plaintiff’s claim not moot).3 In contrast, as

discussed above, plaintiffs’ conduct here is neither expressly covered by the statute nor is

the threat of prosecution latent in the statute. In particular, plaintiffs have failed to direct

the court to a clear, or even arguable, indication that their conduct of filming,

photographing or observing hunting violates the statute without proof of their intent to

interfere with activity associated with lawful hunting, fishing or trapping.

       In finding that plaintiffs lack standing to bring an as applied challenge, the court



3
 Similarly, in Animal Legal Defense Fund v. Kelly, No. 18-2657-KHV (D. Kan. Jan. 22, 2020), the
court relied on finding that the intended conduct violated the express terms of the statute in
concluding that the plaintiffs had standing to bring a pre-enforcement challenge to some of the
provisions of the Kansas Farm Animal and Field Crop and Research Facilities Protect Act. (See dkt.
#58-1 (submitted by plaintiffs as supplemental authority).)

                                               15
      Case: 3:17-cv-00549-wmc Document #: 59 Filed: 12/10/20 Page 16 of 23




also agrees with defendants’ assertion that this effectively closes the door to any content

or viewpoint-based challenges. In response, plaintiffs argue that a facial challenge should

still be allowed “when there is alleged unconstrained authority.” (Pls.’ Opp’n (dkt. #44)

16.) Unfortunately for plaintiffs, however, the cases cited in support all involve “licensing

schemes that ‘ves[t] unbridled discretion in a government official over whether to permit

or deny expressive activity.’” Ward v. Rock Against Racism, 491 U.S. 781, 793 (1989)

(quoting Lakewood v. Plain Dealer Publishing Co., 486 U.S. 750, 755 (1988)).4 As the

Seventh Circuit explained in Southworth v. Board of Regents of University of Wisconsin System,

307 F.3d 566 (7th Cir. 2002), a case in which the court extended the “unbridled discretion

standard of permit and licensing cases” to a mandatory fee system, facial challenges are

warranted in this narrow context because of unique “risks to free expression—the risk of

self-censorship and the risk that the licensing official, not limited by express standards, will

use his power to suppress speech.” Id. at 576, 580 (discussing Lakewood, 486 U.S. at 575-

58). Here, other than citing these cases, plaintiffs have failed to develop any argument

explaining (nor can this court discern) how this case falls within the “unbridled discretion”

line of cases in which courts have defined a narrow basis to assert a facial content or

viewpoint-based challenged.




4
  Plaintiff also cites to Cox v. State of Louisiana, 379 U.S. 536 (1965), but this was an appeal of a
criminal conviction, and it contains no discussion of whether a facial challenge would be appropriate
based on content or viewpoint challenges. Plaintiffs’ citation to Perry Education Association v. Perry
Local Educators’ Association, 460 U.S. 37 (1983), is equally confusing, since that opinion has no
mention of a facial challenge, and in fact, the union in that case challenged the bargaining agreement
after suffering an actual injury by being excluded from the school district’s intraschool mailing
system.

                                                 16
     Case: 3:17-cv-00549-wmc Document #: 59 Filed: 12/10/20 Page 17 of 23




II. Other Facial Challenges

       The court’s holding that plaintiffs lack standing to bring an as-applied challenge

does not necessarily close the door to all facial challenges. In particular, plaintiffs may

assert facial challenges on vagueness and overbreadth grounds.       See Ctr. for Individual

Freedom v. Madigan, 697 F.3d 464, 479 (7th Cir. 2012) (recognizing facial challenges to

vague or overbroad statutes having a “substantial effect on constitutionally protected

activity”). Before turning to those two challenges, the court will address defendant’s

argument that the Statute’s First Amendment “affirmative defense” provision insulates it

from such a challenges.



   A. First Amendment Affirmative Defense

       As explained above, subsection 3m of the Hunter Harassment Act states:

              It is an affirmative defense to the prosecution for violation of
              this section if the defendant’s conduct is protected by his or
              her right to freedom of speech under the constitution of this
              state or of the United States.

Wis. Stat. § 29.083(3m). Defendants point to the Wisconsin Court of Appeals’ reliance

on this provision in upholding the constitutionality of the Act in Bagley. Moreover, given

that the Wisconsin Legislature did not amend the provision in 2016 in light of the holding

in Bagley, defendants further argue that the “legislature clearly intended to exclude

protected speech from the strictures of this statute,” also remains intact. (Defs.’ Opening

Br. (dkt. #20) 14 (quoting Bagley, 164 Wis. 2d at 263-64).) Whether true or not, not

even the Bagley decision held that the affirmative defense saved § 29.083 from all First

Amendment challenges; rather, the court relied on the language of subsection 3m to bolster


                                            17
      Case: 3:17-cv-00549-wmc Document #: 59 Filed: 12/10/20 Page 18 of 23




its interpretation of the portions of the Act challenged in that case. Regardless, the court

agrees with plaintiffs that the affirmative defense provision does not relieve the Act from

judicial review under the First Amendment, for much the same reason that the Seventh

Circuit relied on in rejecting a similar argument in Hodgkins ex rel. Hodgkins v. Peterson, 355

F.3d 1048 (7th Cir. 2004).

       In Hodgkins, the plaintiffs challenged the constitutionality of Indiana’s nighttime

juvenile curfew law that made it illegal for minors to be out in public after certain times.

Defendants argued that the curfew law was constitutional because it contained an

affirmative defense for minors arrested while participating in, going to, or returning from

an activity protected under the First Amendment. Id. at 1051. Ultimately, the Seventh

Circuit rejected that argument, reasoning that:

              [B]ecause the defense imposes no duty of investigation on the
              arresting officer, as a practical matter it protects only those
              minors whom the officer has actually seen participating in
              protected activity. This strikes us as a small subset of minors
              participating in late-night First Amendment activities, and
              therefore we conclude that the statute reaches a substantial
              amount of protected conduct. . . . The statute restricts a
              minor’s access to any public forum during curfew hours, and
              the affirmative defense for participating in First Amendment
              activities does not significantly reduce the chance that a minor
              might be arrested for exercising his First Amendment rights.
              Under these circumstances, a facial challenge is both
              appropriate and necessary.

Id. at 1062, 1064.

       Admittedly, the affirmative defense here is different in that the conduct at issue is

First Amendment speech (observing, recording, reporting on hunting or fishing activities),

but it is not exclusively that, or at least has not eliminated conduct that could be


                                              18
     Case: 3:17-cv-00549-wmc Document #: 59 Filed: 12/10/20 Page 19 of 23




interpreted differently by a law enforcement or private citizen as intended to interfere with

hunting rights. So, even if the affirmative defense under subsection 3m may reduce the risk

that individuals participating in the First Amendment activities would be subject to arrest

or suit, prosecution or the time and expense of having to mount a defense, it does not

preclude examination for overbreadth or vagueness. Id. at 1056.



   B. Overbreadth

       Turning to plaintiffs’ two facial challenges, § 29.083 prohibits persons from

interfering or attempting “to interfere with lawful hunting, fishing, or trapping with the

intent to prevent the taking of a wild animal, or intentionally interfere with or

intentionally attempt to interfere with” lawful hunting or fishing activity. The statute

further delineates prohibited activities that qualify as intentional interference. Wis. Stat.

§ 29.083(2)(a).

       Plaintiffs claim that the law “criminalizes a sweepingly broad . . . set of actions,”

including “approaching a hunter, photographing or videotaping a hunter, or even

‘maintaining a visual or physical proximity’ to a hunter.” (Compl. (dkt. #1) ¶ 4.) They

further claim that the statute has created an “imminent and credible threat of prosecution

for engaging in protected conduct,” and the statute chills expression, causing them to

“refrain from engaging in protected speech.” (Id. ¶ 6.)

       As an initial matter, defendants point out that plaintiffs have not even

demonstrated that First Amendment rights are implicated here since the statute only

regulates conduct that interferes with the lawful activities of hunters and fishers. (Defs.’

Opening Br. (dkt. #20) 28.) However, the court need not decide this issue because the
                                             19
      Case: 3:17-cv-00549-wmc Document #: 59 Filed: 12/10/20 Page 20 of 23




statute is not unconstitutionally overbroad.

       Application of the overbreadth doctrine is “strong medicine.” Broadrick v. Oklahoma,

413 U.S. 601, 613 (1973). As a consequence, courts will not find facial overbreadth if a

limiting construction can be applied to the challenged statute and overbreadth claims will

be “curtailed when invoked against ordinary criminal laws that are sought to be applied to

protected conduct.”    Id.   When both conduct and speech are involved, plaintiffs are

required to show that “the overbreadth of a statute must not only be real, but substantial

as well, judged in relation to the statute’s plainly legitimate sweep.” Hill v. Colorado, 530

U.S. 703, 731 (2000). In United States v. O’Brien, 391 U.S. 367, 376-77 (1968), the

Supreme Court laid out a four-factor test to determine whether incidental government

limitations on First Amendment activities was justified and permissible: (1) whether the

regulation “is within the constitutional power of the Government;” (2) whether it furthers

a “substantial government interest;” (3) if that interest is “unrelated to the suppression of

free expression;” and (4) if the incidental restriction on freedoms is “no greater than is

essential to the furtherance of that interest.” Id.

       As noted, the State of Wisconsin seeks to regulate non-communicative conduct that

involves intentionally impeding or obstructing lawful hunting and fishing activities. The

potential communicative element may result from conduct by individuals who observe,

record or report on hunting and fishing activities. The statute easily meets the first three

O’Brien requirements. First, a statute restricting activities intended to harass or impede

individuals conducting lawful hunting or fishing activities is certainly within the state’s

power. Second, the State has a compelling and substantial interest in minimizing conflict


                                               20
     Case: 3:17-cv-00549-wmc Document #: 59 Filed: 12/10/20 Page 21 of 23




and protecting law-abiding citizens from harassment. In fact, the Supreme Court has

highlighted that while individuals have the right to attempt to communicate with others,

they also have the right to be left alone, with such a right to privacy and freedom from

harassment being one of the “most comprehensive of rights and the right most valued by

civilized men.”   Hill, 530 U.S. at 716-18.       Third, preventing conflict in the woods,

particularly armed conflict, is unrelated to the suppression of free expression. Defendants

also argue that the affirmative defense created in § 29.083(3m) helps insure that the

statute’s sweep will not include any speech covered by the First Amendment. (Defs.’

Opening Br. (dkt. #20) 14.) Although an affirmative defense provision is not enough to

save a statute from an overbreadth inquiry as the court described above, it does provide

guidance as to how it will be interpreted and applied given that the focus is expressly on

preventing harassing conduct and not on suppressing speech.

       The court must then determine whether the incidental restrictions on First

Amendment freedoms caused by the statute are not greater than necessary to accomplish

its purposes. Plaintiffs specifically focus on § 29.083(2)(a)2, (2)(a)3, (2)(a)7, and (2)(a)8.

Sections (2)(a)2 and 3 prohibit impeding or obstructing a person engaged in lawful

hunting, fishing or trapping, or an activity associated with the same. Section (2)(a)7 lists

a series of activities that, when engaged in over time (two or more acts), show intent to

impede or obstruct lawful hunting activities. Section (2)(a)8 prohibits use of a drone for

the same types of activities. Taken alone, regulation of the activities listed in subsection

(2)(a)7.a through d would be overly restrictive. However, the listed activities, such as

approaching a hunter, photographing, etc., are only prohibited when also “intended to


                                             21
      Case: 3:17-cv-00549-wmc Document #: 59 Filed: 12/10/20 Page 22 of 23




impede or obstruct” another person who is engaged in lawful activities.           Defendants

correctly point out that such an intent requirement significantly narrows the scope of the

statute and any incidental restrictions on expressive conduct as a result is minimal and

permissible within the “legitimate sweep” of the statute. See Hill, 530 U.S. at 732.



   C. Vagueness

       Plaintiffs also argue that the statute is unconstitutionally vague. A statute can be

unconstitutionally vague in two ways: “First, if it fails to provide people of ordinary

intelligence a reasonable opportunity to understand what conduct it prohibits. Second, if

it authorizes or even encourages arbitrary and discriminatory enforcement.” Hill, 530 U.S.

at 732. As in Hill, the requirement of intent addresses the first concern. All activities

prohibited by the statute require that the offender intend to interfere with the lawful

activities of another. Further, courts have never required that statutes be written with

perfect clarity or precision, even when they may restrict expressive activity, United States v.

Williams, 553 U.S. 285, 304 (2008), and “speculation about possible vagueness in

hypothetical situations not before the Court will not support a facial attack on a statute

when it is surely valid ‘in the vast majority of its intended applications,’” Hill, 530 U.S. at

733 (quoting United States. v. Raines, 362 U.S. 17, 23 (1960)).          Although the words

“impede” or “obstruct” are not clearly defined within the statute, their ordinary meanings

are well understood and can be found in any dictionary. Under Bagley, the Wisconsin

Court of Appeals has further limited their meaning to physical interference. Bagley, 164

Wis. 2d at 263-65.

       The word “proximity” is inherently more subjective and, thus, more problematic.
                                              22
     Case: 3:17-cv-00549-wmc Document #: 59 Filed: 12/10/20 Page 23 of 23




However, it is not merely maintaining a proximity to a person that is prohibited, it is doing

so with the intent to physically impede or obstruct the person’s lawful activities. That

“narrowing context” and guidance of the so-called First Amendment affirmative defense

removes some of the indeterminacy of the word proximity and brings it out of the realm

of the purely subjective. Williams, 553 U.S. at 306.

       As for the risk of arbitrary and discriminating enforcement, the law requires that a

warden personally observe or have reasonable grounds to believe that the law has been or

is likely to be violated before issuing an order. Although it is not ideal to rely on judicial

construction to save a statute from unconstitutionality, as so construed, these guidelines

do not appear to encourage arbitrary or discriminatory enforcement, and thus are facially

valid. Similarly, with any attempt by private citizens to abuse the right of private action,

courts will hopefully again be a brake on such abuse.



                                          ORDER

       IT IS ORDERED that:

       1) Defendants’ motion for summary judgment (dkt. #19) is GRANTED.

       2) Plaintiffs’ motion for summary judgment (dkt. #30) is DENIED.

       3) The clerk’s office is directed to enter judgment in defendants’ favor and close
          this case.

       Entered this 10th day of December, 2020.

                                           BY THE COURT:

                                           /s/
                                           __________________________________
                                           WILLIAM M. CONLEY
                                           District Judge

                                             23
